—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered January 8, 2003, which denied petitioner’s application to annul respondent’s denial of petitioner’s application for an accident disability pension and dismissed the petition, unanimously affirmed, without costs.
The Medical Board’s determination that petitioner is not disabled is supported by some credible evidence, including its own physical examination of petitioner on three separate occasions all resulting in largely negative objective findings (see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]). The Medical Board was entitled to rely on such findings rather than the conflicting findings of petitioner’s physicians (see id. at 761). We have considered petitioner’s other arguments, including that the Medical Board did not adequately explain why it resolved the conflict in the medical evidence in the way it did, and find them unavailing. Concur — Tom, J.P., Sullivan, Rosenberger, Wallach* and Gonzalez, JJ.

 Deceased June 1, 2003.